Elbert, J.
The evidence in this' case shows an illegal taking ; this was a conversion on the part of the defendant and no demand was necessary. 1 Chitty’s Plead. (16th Am. Ed.) 173*
No special demand is alleged in the declaration, and if it had been, need not have been proven. 1 Chitty’s Plead., § 342*
The objection that the bill of exceptions was filed after the adjournment of court and that the record does not show that time was given in which to prepare the bill and file the same cannot ■ prevail. There was a stipulation between counsel, that the bill of exceptions might be signed out of term, and be of the same force as though signed during the term. In the case of Murphy v. Cunningham, 1 Col. 470, it was held that the verbal agreement of parties or counsel might supply the absence of an order by the court giving time in which to prepare and file the bill.
The court erred in sustaining the defendant’s motion for nonsuit, and the judgment must be reversed and remanded for further proceedings according to law.

Reversed.